DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER NOTE
In view of the amendments and applicant's remarks filed on ***  have been considered and are persuasive thereby claim and drawing objections and claim rejection under 112(b) are hereby withdrawn.

Allowable Subject Matter
	Claims 1, 3-12 and 15-16 are allowed over prior art made of record, applicant’s amendments.

Reasons for Allowance
	The following is an examiner's statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claims 1, 12, 15 and 16, for example:
	Claim 1 relates to a lens apparatus having a board holding member to hold a drive board and attached to an object side end of a base barrel, the object side end being located on the object side further than an actuator that move a lens movable along an optical axis to an object side and an image side.
	Claim 12 relates to an imaging apparatus having an actuator configured to move a lens to an object side and an image side; a drive board that includes an electric element configured to drive the actuator; and a board holding member to hold the drive board and attached to an object side end of the base barrel, the object side end being located on the object side further than the actuator.
	Claim 15 relates to a lens apparatus having a board holding member to hold a drive board and attached to an object side part of a base barrel, the object side part being located on the object side further than the actuator from the object side, and an electric element on the drive board includes a coil in which a lead wire is wound around an axis orthogonal to the optical axis of the lens.
	Claim 16 relates to an imaging apparatus having a board holding member to hold a drive board and attached to an object side part of a base barrel, the object side part being located on the object side further than the actuator from the object side, and an electric element on the drive board includes a coil in which a lead wire is wound around an axis orthogonal to the optical axis of the lens.

	Claims 1, 12, 15 and 16 have been allowed because they are believed to be both novel and nonobvious, for the reason that the prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, make obvious, or suggest, at least to the skilled artisan. 
In the instant invention where, a lens apparatus and an imaging apparatus, each of which can reduce a magnetic noise reaching an image sensor from a drive board. 
Further, the drive board arranged at the most distant end position from the image sensor in the interchangeable lens without increasing the outer diameter of the interchangeable lens. This configuration can provide a compact interchangeable lens advantageous to the reduction of the magnetic noise reaching the image sensor. As a result, the interchangeable lens can house the drive board without increasing its outer diameter.
Claims 3-11 which depend from either claims 1  or 15, are also allowed.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on M-F 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
July 16, 2022